Citation Nr: 0807746	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  95-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
neurogenic bladder, prior to July 12, 1995.

2.  Entitlement to an evaluation in excess of 60 percent 
evaluation for neurogenic bladder since July 12, 1995.

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative osteoarthritis with spondylosis, lumbar 
paravertebral myositis and discogenic disease.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder and a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU) are the subject of a 
separate decision).




REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1956 and from May 30, 1970, to June 13, 1970, plus additional 
periods of active duty training in the National Guard from 
May 1970 to October 1982.  These claims are on appeal from 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran filed an appeal of the May 2001 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Specifically, he appealed the denial of service 
connection for fecal incontinence and the denial of increased 
ratings for his back disorder and neurogenic bladder.  

Pursuant to a Joint Motion for Remand and to Stay 
Proceedings, the Court vacated and remanded that part of the 
May 2001 Board decision that denied service connection for 
fecal incontinence and increased ratings for his back 
disorder and neurogenic bladder in January 2003.  In August 
2003, the Board remanded the issues for compliance with the 
Joint Motion, and in August 2005, the Board denied the issue 
of service connection for fecal incontinence and remanded the 
increased rating issues for additionally development. 

In a February 2003 statement the veteran's private attorney 
indicated that his representation before the Board was 
limited to the issues remanded to the Board from the Court.  
The record reflects that the veteran had previously executed 
a VA Form 21-22, Appointment of a Veterans Service 
Organization as Claimant's Representative appointing Puerto 
Rico Public Advocate for Veterans Affairs (PRPAVA) as his 
representative.  The record does not reflect that the veteran 
has terminated the representation of PRPAVA.  

As the representation of the veteran's private attorney is 
limited in scope to the specific issues listed above, PRPAVA 
remains his representative with respect to the remaining 
issues that are in appellate status.  Accordingly, the Board 
will address the issues of entitlement to service connection 
for an acquired psychiatric disorder and total rating based 
on individual unemployability in a separate decision.


FINDINGS OF FACT

1.  For the period prior to July 12, 1995, the evidence did 
not show symptoms consistent with moderately severe 
incontinence with diurnal and nocturnal frequency with pain 
or incontinence requiring constant wearing of an appliance 
nor did it show that the veteran required an appliance or 
absorbent materials which had to be changed more than 2 to 4 
times per day.

2.  As of July 12, 1995, the veteran is in receipt of the 
maximum schedular evaluation for neurogenic bladder.

3.  For the entire appeal period, the veteran's low back 
disability is productive of severe limitation of motion of 
the lumbar spine, with forward flexion of the thoracolumbar 
spine limited to less than 30 degrees, but without ankylosis 
of the thoracolumbar spine, no more than severe 
intervertebral disc syndrome, and no additional neurological 
deficit not presently service-connected. 


CONCLUSIONS OF LAW

1.  Prior to July 12, 1995, a rating in excess of 10 percent 
for neurogenic bladder was not warranted.  38 U.S.C.A. § 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115a, Diagnostic Code (DC) 7512 (1993).

2.  As of July 12, 1995, a rating in excess of 60 percent for 
neurogenic bladder is not warranted.  38 U.S.C.A. § 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115a, DC 7512 (1993); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DCs 
7512, 7542 (2007).

3.  For the entire appeal period, a rating in excess of 40 
percent for degenerative osteoarthritis with spondylosis, 
lumbar paravertebral myositis and discogenic disease, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 
5285, 5286, 5292, 5293, 5295, (2002); 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Neurogenic Bladder

VA medical records from March 1991 reflect that the veteran 
was seen complaining of increased urinary frequency with 
urgency and nocturnally.  A urogram was normal except for 
mild post voiding residual urine.  A June 1991 
cystourethrogram revealed small and slightly trabeculated 
urinary bladder representing spastic type of neurogenic 
bladder.  A February 1992 medical notation referred to 
voiding difficulty and incontinence.  

At a February 1993 VA examination, the veteran complained of 
urgency of urinary incontinence beginning approximately 2 1/2 
years ago.  The examiner noted nocturnal frequency times 1 
with diurnal frequency, occasional urgency with low volume.  
The diagnosis was neurogenic bladder suspected secondary to 
discogenic disease.  

In a November 1993 rating decision, the RO granted service 
connection for neurogenic bladder secondary to discogenic 
disease and assigned a 10 percent evaluation under DC 7512.

Private medical records dated from January to November 1993 
contain a March 1993 notation that the veteran complained of 
hesitancy in voiding.  A diagnosis of neurogenic bladder 
related to his lumbar disorder was noted.

In his VA Form 9, received at the July 12, 1995, hearing, the 
veteran stated that he experienced urinary incontinence which 
required wearing of absorbent materials which had to be 
changed 2 to 4 times per day.  He further testified that he 
experienced urinary incontinence at least 2 to 4 times per 
day and was given a prescription for diapers from the VA 
neurologist.

VA records from 1995 to 1997 continue to show complaints of 
urinary incontinence with diagnosis of neurogenic bladder.  
At a November 1997 genitourinary examination, the veteran's 
history of neurogenic bladder was noted.  The diagnoses 
included urinary incontinence and suspected neurogenic 
bladder.  In a March 1999 rating decision, the RO increased 
the evaluation for neurogenic bladder to 60 percent under DC 
7542, effective from July 12, 1995.

At a January 2000 VA examination, the veteran complained of 
no control of urine.  He stated that he often had accidents 
and wore absorbent materials.  He reported night frequency 
times 2, normal urinary flow, and no dysuria.  He stated that 
he changed his absorbent material approximately 8 times per 
day and once at night.  The diagnoses included urinary 
incontinence, neurogenic bladder.

As noted in the Introduction, these issues were denied by the 
Board in 2001, vacated by the Court in 2003, and remanded by 
the Board for additional development in 2003 and 2005.  In 
February 2007, the veteran's urologist stated that he 
suffered from neurogenic bladder and urinary incontinence, 
requiring more than six sanitary pads per day.  See also 
Prescription (Feb. 2007) (noting prescription of pampers for 
urinary incontinence condition).  

The veteran has been rated under DCs 7599-7512 and 7542, 
essentially, he has been rated on his voiding dysfunction.  
The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, during the pendency of this appeal.  Later 
revisions were made effective October 8, 1994.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007).

Under the pre-amended rating criteria, DC 7512 provided that 
a 10 percent evaluation required moderate cystitis with 
pyuria with diurnal and nocturnal frequency.  Moderately 
severe cystitis with diurnal and nocturnal frequency with 
pain and tenesmus warranted a 20 percent evaluation.  A 40 
percent evaluation required severe cystitis with urination at 
intervals of one hour or less; contracted bladder; and a 60 
percent rating required incontinence requiring constant 
wearing of an appliance.  38 C.F.R. §§ 4.115a, 4.115b, DC 
7512 (prior to February 17, 1994).  

Under the amended rating criteria, DC 7512 is rated as 
voiding dysfunction. 38 C.F.R. §§ 4.115a, 4.115b, DC 7512.  
In addition, DC 7542, governing ratings for neurogenic 
bladder, is also rated based on voiding dysfunction.  Under 
those provisions, a 20 percent evaluation requires the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent evaluation contemplates 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day; and a 60 percent rating 
contemplates requiring the wearing an appliance or absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R. §§ 4.115a, 4.115b, DC 7512.

The Board will initially consider whether a higher rating is 
warranted from the effective date of service connection until 
February 17, 1994 under the pre-amended criteria.  Under that 
criteria, in order for a higher rating to be warranted, the 
evidence would have to show that the veteran had moderately 
severe cystitis with diurnal and nocturnal frequency with 
pain and tenesmus or incontinence requiring constant wearing 
of an appliance.  

A review of the evidence does not show that the veteran met 
those requirements prior to February 17, 1994.  Evidence only 
shows complaints of nocturnal frequency x 1 with diurnal.  
There is no evidence of pain with this frequency or constant 
wearing of an appliance.  As such, a rating in excess of 10 
percent is not warranted from prior to February 17, 1994.  38 
C.F.R. §§ 4.7, 4.115a, DC 7512 (1993).

For the period after February 17, 1994, the Board will 
consider the veteran's bladder disability under the pre-
amended and amended versions of DC 7512.  Under the amended 
criteria, the evidence would have to show that the veteran 
required an appliance or absorbent materials which must be 
changed less than 2 times to more than 4 times per day.  

Here, the Board finds the amended criteria to be more 
favorable.  However, as noted above the evidence of record 
prior to July 12, 1995, does not show that the veteran was 
required to wear absorbent materials.  The additional medical 
evidence, dated 2007, only substantiated the veteran's then-
current state of disability and did not provide a basis for 
an increased rating.  Accordingly, a rating in excess of 10 
percent was not warranted.

At his hearing on July 12, 1995, the veteran testified that 
he experienced urinary urgency and nocturnal frequency and 
that he wore absorbent material which he changed on average 
approximately 4 times per day.  Subsequent medical evidence 
continued to show diagnoses of urinary incontinence with 
nocturnal frequency and the wearing of absorbent material 
which he changed approximately 8 times per day.  As noted 
above, the RO, in a March 1999 rating decision increased the 
evaluation to 60 percent effective from the date of the 
hearing.  The Board notes that 60 percent is the maximum 
disability rating available for voiding dysfunction.

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that an effective date 
of increased compensation will be the earliest date on which 
it is factually ascertainable that an increase in disability 
had occurred, provided a claim for increase is received 
within 1 year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o).  

On review, the Board finds that as the veteran presented 
evidence as to his wearing of absorbent material and the 
number of changes required daily at the July 12, 1995, 
hearing, the first date that it became factually 
ascertainable that an increase was warranted was July 12, 
1995, the date of the hearing.

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  However, the only provisions 
providing higher ratings are DC 7519 for multiple 
urethroperineal fistulae; DC 7528 for malignant neoplasms of 
the genitourinary system; and DC 7531 for kidney transplant 
surgery.  The veteran's bladder disability is not manifested 
by any symptoms which would warrant consideration of those 
criteria.  

Likewise, the Board must consider whether the veteran's 
disability may be analogously rated pursuant to the rating 
criteria for renal dysfunction.  Under that criteria, a 60 
percent evaluation is warranted for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115.  The veteran does not meet 
these criteria either.  Again, since separate symptomatology 
cannot be identified, there is no provision providing a 
higher rating or warranting a separate rating.  Therefore, an 
evaluation in excess of 10 percent prior to July 12, 1995 and 
60 percent thereafter is not warranted. 

Lumbar Spine

The veteran's lumbar spine disability is rated as 40 percent 
disabling under DC 5010, DC 5292, and DC 5293.  In 1992, the 
veteran requested re-evaluation of his service-connected back 
disorder.  VA medical records from October 1990 to October 
1992 reference his complaint of back pain.  A September 1992 
VA MRI of the lumbar spine revealed degenerated L3-4 disc 
with central posterior herniation with associated marginal 
osteophytes, degenerated changes with lateral recess 
stenosis, and degenerated lumbar discs.  

Private medical records dated from January to November 1993 
show complaints of low back pain with findings of herniated 
nucleus pulposus at L3-4 and L5-S1, spondylosis, lumbar 
stenosis, and discogenic disease.  A July 1993 MRI of the 
lumbar spine revealed degenerative disc disease at L5-S1, 
disc herniation at L5-S1, and disc protrusion at L2-3.  In a 
September 1993 letter, the physician stated that the veteran 
had an advanced degenerative lumbar condition with herniated 
discs along with narrowing of the lateral recesses and that 
the veteran should be a candidate for lumbar surgery.

An April 1995 VA lumbar spine MRI revealed lumbar disc space 
desiccation changes, bilateral L4-5 moderate facet joint 
hypertrophic changes, and small posterior osteophytic ridges 
at L5-S1.  There was no evidence of herniation or stenosis 
and the conus and cauda equina were unremarkable.

At his July 1995 hearing, the veteran testified that his back 
disorder had become worse and that his private physician 
recommended surgery.  VA medical records from January 1995 to 
October 1996 show continued complaints of low back pain with 
decreased sensation and occasional numbness in lower 
extremities.  It was noted that the veteran had a history of 
chronic low back pain and had been diagnosed with diabetes 
mellitus.  A June 1996 MRI revealed an old compression 
fracture of the T-3 vertebra.  An October 1996 neurological 
consultation revealed decreased pinprick and touch sensations 
in the lower extremities.

VA medical records from March to October 1997 note the 
veteran's complaints of low back pain with history and 
findings of chronic low back pain.  At a November 1997 VA 
examination, he complained of severe low back pain with 
radiation into hips and legs.  On evaluation, forward flexion 
was limited to 30 degrees, backward extension limited to 10 
degrees, and right and lateral rotation and flexion were 
limited to 15 degrees.  

The examiner noted that it appeared that he was not doing his 
full effort to range of motion because when a card fell off 
the table the veteran bent well to the forward and side to 
pick it up without pain.  There was objective evidence of 
painful motion on movements of the lumbar spine except mild 
on forward flexion.  Mild lumbosacral paravertebral muscle 
spasm was noted.  There was evidence of weakness and 
decreased muscle strength of 3 of 5 in both hallucis longus 
muscles.  There were no postural abnormalities of the back, 
but there was a fixed deformity of dorsal kyphosis. 

On neurological evaluation, he had diminished knee jerks and 
absent ankle jerks with decreased sensation to pinprick and 
smoothness in both upper and lower extremities.  The 
diagnosis was degenerative osteoarthritis with moderate to 
severe spondylosis, lumbar paravertebral myositis, and 
discogenic disease.  

The examiner noted that the diminished knee jerks, absent 
ankle jerks bilaterally, decreased pinprick and smooth 
sensations, and diminished vibration sense were due to 
diabetic neuropathy as a result of the veteran's diabetes 
mellitus and were not related to his service-connected back 
disorder.  The examiner further stated that the veteran had 
normal gait cycle, no muscle atrophy, and normal muscle 
strength except for both ankle dorsiflexors which could be 
due to diabetic neuropathy or radiculopathy secondary to 
discogenic disease.

At a June 1999 VA examination, the veteran complained of 
moderate to severe low back pain with radiation into thighs 
and cramping and numbness in the legs.  He reported that he 
could walk unassisted but used a cane to help him get in and 
out of the car.  He stated that he was not taking any 
medication for back pain.  Range of motion of the lumbar 
spine revealed forward flexion to 40 degrees, backward 
extension to 20 degrees, lateral flexion and rotation to 10 
degrees.  The examiner noted that the veteran displayed more 
range of motion with pain free expression while dressing and 
undressing than those measured.  

No painful motion was noted on examination.  There were no 
paravertebral lumbar muscle spasms and no tenderness to 
palpation.  There was objective evidence of weakness in both 
the right and left ankle dorsiflexors, extensor hallucis 
longus.  There was 2-cm muscle atrophy of the left thigh and 
right calf.  Knee jerks and ankle jerks were absent; there 
were diminished pinprick and smooth sensation as well as 
diminished vibration in arms and legs.  The diagnoses 
included degenerate joint disease, lumbar paravertebral 
myositis, discogenic disease, peripheral diabetic neuropathy, 
and bilateral L5 radiculopathy.

An August 1999 VA examination revealed low back pain and 
paravertebral spasms. The diagnosis was chronic low back pain 
and discogenic disease of the lumbar spine.  At the December 
1999 hearing, the veteran's physician stated that the 
veteran's leg weakness was due to his discogenic disease.

At a February 2000 VA examination, the examiner noted that 
all records including private medical opinions and statements 
were read.  The veteran complained of continuous low back 
pain with radiation into the lower extremities along with 
numbness and weakness in the lower extremities. He reported 
that he was unable to walk without pain.  

Range of motion testing revealed forward flexion limited to 
40 degrees, extension to 10 degrees, lateral bending to 10 
degrees, and rotation to 20 degrees.  Painful motion was 
noted at flexion, extension, and right rotation.  Mild muscle 
spasm of the lumbar paravertebral muscles was noted, and 
there was tenderness to palpation over the vertebral spinal 
processes.  Diminished pinprick and light touch sensation was 
noted in arms and legs as was diminished vibration sensation.  
Muscle tone was 4/5 throughout although the examiner noted 
there was poor patient effort.  

The examiner noted that MRI revealed degenerative joint 
disease, lumbar paravertebral myositis and discogenic 
disease. According to the examiner a February 2000 EMG of 
both lower extremities revealed no evidence of radiculopathy 
and peripheral neuropathy.  

The veteran submitted additional private treatment records 
confirming his lumbar spine disability, including a February 
2007 prescription for two weeks of bed rest.  In August 2006, 
he underwent an additional VA examination, where he 
complained of intense, radiating pain.  He noted that, during 
an acute flare-up, he cannot perform any functional activity 
and has to rest.  

Range of motion was noted as zero to 20 degrees of forward 
flexion and zero to 10 degrees of extension, right and left 
lateral flexion, and rotations.  There was no painful motion 
measured in the range of motion, and he was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use of the thoracolumbar spine.  

The examiner further commented that there was no functional 
impact.  There were no palpable lumbar spasms, but there was 
tenderness to palpation.  There was no weakness of the legs 
with a muscle strength graded 5/5.  There were no postural or 
fixed abnormalities.  

The neurological examination revealed diminished pinprick 
sensation and smooth sensation in the legs, nonradicular.  
There was no muscle atrophy of the lower extremities, and 
muscle tone & strength in the lower extremities were normal.  
Patellar reflexes were +1 bilaterally and symmetric, as well 
as absent ankle jerk.  However, there was a positive straight 
leg test on the right, but the left side was negative.   

While the claim was on appeal, the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007) (stating that functional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  A VA General Counsel opinion has also held that DC 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

In order for the veteran to be entitled to a rating higher 
than 40 percent for his low back disability under the pre-
amended criteria, the evidence must show pronounced attacks 
of IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief (DC 5293) (providing a 60 percent rating); ankylosis 
of the lumbar spine (DC 5289) (providing a 50 percent 
rating); complete ankylosis of the entire spine (DC 5286) 
(providing 60 and 100 percent ratings); or fractured vertebra 
(DC 5285) (providing a 60 or 100 percent rating).  38 C.F.R. 
§4.71a, DCs 5285, 5286, 5289, 5293 (2002). 

In order for the veteran to be entitled to a rating higher 
than 40 percent for his low back disability under the amended 
criteria, the evidence must show unfavorable ankylosis of the 
entire thoracolumbar spine, which warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, DC 5237.  

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under DC 5293 underwent 
revision.  As revised, prior to September 26, 2003, DC 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provided that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  See 67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243. The 
regulations remained the same in effect; however, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

In this case, it is clear that the veteran suffers from an 
ongoing low back disorder that involves pain and discomfort, 
as well as limited motion.  The Board has carefully reviewed 
the evidence but finds that his disability does not warrant a 
higher rating under either the pre-amended or amended 
criteria. 

First, ankylosis has not been shown.  While the most recent 
VA examination reflected limitation of motion, the examiner 
specifically noted that there were no fixed abnormalities.  
As ankylosis is not shown, a higher rating is not warranted 
for favorable ankylosis under the pre-amended regulations or 
favorable ankylosis of the entire thoracolumbar spine under 
the amended regulations.

Next, the Board notes that the current evaluation also would 
contemplate the presence of severe intervertebral disc 
syndrome under DC 5293.  However, the preponderance of 
evidence is against an evaluation in excess of 40 percent for 
the veteran's lumbar paravertebral myositis under DC 5293.  

While absent ankle and knee jerks along with diminished 
sensation and vibration in the lower extremities have been 
documented, VA examiners have opined that, based on multiple 
EMG and nerve testing results, these findings are due the 
peripheral diabetic neuropathy and not the service-connected 
back disability.  

Moreover, there have been no clinical findings of sciatic 
neuropathy or pronounced intervertebral disc syndrome with 
persistent symptoms with little intermittent relief.  
Therefore, the provisions of DC 5293 provide no basis for a 
rating in excess of 40 percent.

Further, while it is clear from the record that the veteran 
suffers pain associated with his low back disability as well 
as loss of range of motion of the lumbar spine, there is no 
objective evidence to indicate that the veteran's low back 
symptoms, including pain and weakness, result in any 
additional limitation of function to a degree that would 
support a disability evaluation in excess of the 40 percent.  

In fact, in the most recent VA examination, the examiner 
reflected that the veteran's range of motion was not limited 
by pain, weakness, fatigability, lack of coordination, lack 
of endurance on repetitive motion or flares.  The Board also 
notes that a 40 percent evaluation corresponds with severe 
limitation of motion of the lumbar spine under DC 5292.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Finally, the evidence does not show that the veteran has been 
prescribed bed rest for six weeks during the past twelve 
months.  As provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  In 2005, the Board 
denied service connection for fecal incontinence, and the 
veteran is receiving the maximum benefit allowed for his 
bladder dysfunction.  

As discussed above, peripheral neuropathy has been noted in 
the lower extremities.  However, this condition has been 
related to the non-service-connected diabetes and not to the 
service connected back disability.  In light of the 
foregoing, the Board finds that an evaluation in excess of 40 
percent is not warranted. 

With respect to all the issues, the Board has considered the 
veteran's statements and sworn testimony.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (The issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect.).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in January 2004 and January 2006 that 
fully addressed all four notice elements.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the notice letters were not sent before the initial 
RO decisions in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statements of 
the case issued in January and March 2007, after the notice 
was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claims.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claims that the veteran had actual knowledge of the 
rating element of his claims.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in March 2006 and May 2007.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
medical records as well as the identified private treatment 
records.

In addition, the appellant was afforded VA medical 
examinations in November 1997, June 1999, December 1999, 
January 2000, February 2000, May 2004, and August 2006.  
Significantly, neither the appellant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
neurogenic bladder, prior to July 12, 1995, is denied.

Entitlement to an evaluation in excess of 60 percent for 
neurogenic bladder is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative osteoarthritis with spondylosis, lumbar 
paravertebral myositis and discogenic disease, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


